Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 1 of 21




               Exhibit B
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 2 of 21




                                                                    JAS_027088
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 3 of 21




                                                                    JAS_027089
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 4 of 21




                                                                    JAS_027090
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 5 of 21




                                                                    JAS_027091
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 6 of 21




                                                                    JAS_027092
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 7 of 21




                                                                    JAS_027093
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 8 of 21




                                                                    JAS_027094
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 9 of 21




                                                                    JAS_027095
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 10 of 21




                                                                     JAS_027096
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 11 of 21




                                                                     JAS_027097
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 12 of 21




                                                                     JAS_027098
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 13 of 21




                                                                     JAS_027099
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 14 of 21




                                                                     JAS_027100
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 15 of 21




                                                                     JAS_027101
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 16 of 21




                                                                     JAS_027102
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 17 of 21




                                                                     JAS_027103
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 18 of 21




                                                                     JAS_027104
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 19 of 21




                                                                     JAS_027105
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 20 of 21




                                                                     JAS_027106
Case 1:17-cr-00548-PAC Document 111-2 Filed 07/03/19 Page 21 of 21




                                                                     JAS_027107
